No. 99-40722
                               - 1 -

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40722
                         Summary Calendar



FELIX ZAPATA, JR.,


                                    Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,


                                    Respondent-Appellee.


                      ---------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-98-CV-286
                      ---------------------
                           April 7, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     In this appeal from the denial of a 28 U.S.C. § 2254 habeas

corpus petition, the district court has granted Felix Zapata,

Jr., a Texas prisoner (# 667276), a certificate of appealability

(“COA”) with respect to the issue whether a Texas controlled-

substances tax assessed by the Texas Comptroller, and partially

collected from Zapata, violated his rights under the Double

Jeopardy Clause, when Zapata had also pleaded guilty to a drug-

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40722
                              - 2 -

possession offense involving the same controlled substance that

was the subject of the tax.   The tax was assessed before Zapata’s

criminal conviction, but the collection did not begin until

afterward.

     Regardless whether the assessment or collection of the tax

violated double-jeopardy principles, Zapata’s claim is not

cognizable under 28 U.S.C. § 2254.    If it is assumed

arguendo that the assessment of the tax, as opposed to its

collection, constituted a “punishment” for double-jeopardy

principles, then Zapata cannot argue that his subsequent guilty-

plea conviction violated the Double Jeopardy Clause.     This is

because a “defendant who has entered a plea of guilty to a

criminal charge may not assert a double jeopardy claim in a

collateral attack on the sentence.”    See Taylor v. Whitley, 933

F.2d 325, 327 (5th Cir. 1991) (citing United States v. Broce, 488

U.S. 563, 574 (1989)).

     If it is assumed arguendo that the collection of the tax

amounted to a second “punishment” following the guilty-plea

conviction, Zapata likewise cannot prevail.    Section 2254 does

not make available the type of relief recommended by the state

trial court, which urged that Zapata’s tax be vacated; “habeas

corpus cannot be invoked to challenge a conviction that resulted

in a cash fine only against the defendant,” as such penalty does

not satisfy the “in custody” requirement.     See Spring v.

Caldwell, 692 F.2d 994, 996 (5th Cir. 1982).    The tax in Zapata’s

fine is similar to the fine in Spring in that it does not pertain

to the “in custody” requirement.
                           No. 99-40722
                               - 3 -

     Zapata’s “Motion for Leave to File Response to Respondent’s

Letter Brief” is DENIED.   See FED. R. APP. P. 31(a)(1).

     AFFIRMED; MOTION DENIED.